DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/5/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vogt et al (US 2012/0203186).
Regarding claim 26, Vogt discloses an activation mechanism for a medicament delivery device comprising: a. a housing 1 having a proximal end; and b. a guard 2 axially moveable relative to the housing (figs 4A vs 5A) and comprising a blocking element (section of 2 which is below 2A in fig 4A), where the guard has a locked axial position (fig 3A) and an unlocked axially position (fig 5A), wherein the blocking element 
Regarding claim 27, where the blocking element is located on an outside surface of the guard (figs 2A, 3A and 4A) and the flexible tongue comprises an inwardly directed contact surface that is engaged with a needle shield remover when the flexible tongue is fixed radially (interior surface of 2 contacts needle shield remover 3, fig 3A, ¶67).  
Regarding claim 28, where the flexible tongue comprises an engagement surface (projection 2A) projecting radially outward that prevents distal axial movement of the guard when guard is in the locked axial position (figs 4A vs 5A, ¶66, ¶67).  
Regarding claim 29, where the flexible tongue is flexed radially inward when the guard moves from the unlocked axially position axially in a proximal direction relative to the housing (figs 4A vs 5A).  
Regarding claim 30, where the flexible tongue further comprises an outwardly directed protrusion 2A having an inclined surface (figs 4A and 5A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY JAMES OSINSKI whose telephone number is (571)270-3640.  The examiner can normally be reached on Monday to Thursday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY J OSINSKI/Primary Examiner, Art Unit 3783